UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 01-6669



ANTHONY L. ODOM,

                                              Plaintiff - Appellant,

          versus


B. SOLES, Superintendent; LIEUTENANT HAWKS;
LIEUTENANT MATEEN; W. HENCE, Correctional
Officer; GLENN LIVESAY, Maintenance Man; MS.
GRAY, Nurse,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. T.S. Ellis, III, District Judge.
(CA-00-841-AM)


Submitted:   July 26, 2001                 Decided:   August 2, 2001


Before WILKINS, LUTTIG, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Anthony L. Odom, Appellant Pro Se. Susan Foster Barr, OFFICE OF THE
ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Anthony L. Odom appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 2000) complaint.   We

have reviewed the record and the district court’s opinion and find

no reversible error.   Accordingly, we affirm on the reasoning of

the district court. Odom v. Soles, No. CA-00-841-AM (E.D. Va. filed

Apr. 3, 2001; entered Apr. 4, 2001).    We deny Odom’s motion for

appointment of counsel and dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                          AFFIRMED




                                2